         Case 1:18-cv-08413-AJN-RWL Document 85
                                             86 Filed 12/07/20
                                                      12/08/20 Page 1 of 1




December 7, 2020
                                                                                               12/8/2020
VIA ELECTRONIC FILING
The Honorable Alison J. Nathan
United States District Court
Southern District of New York
40 Foley Square, Room 2102
New York, New York 10007

 Re: Constantino Kosmidis v. The Port Authority of New York and New Jersey, et al.
     Docket No.: 1-18-cv-08413-AJN

Dear Judge Nathan:

This office represents Defendants, The Port Authority of New York and New Jersey and the
individually named officers in the above-referenced matter. Pursuant to the Court’s order filed on
November 30, 2020 (D.E. 84), any summary judgment motions shall be filed within 30 days. The
parties have conferred regarding the deadline to file dispositive motions and jointly request an
extension to file their briefs until February 1, 2021. This extension is requested, in part, based
upon the continuing pandemic and the shutdown of the New York City public schools, which has
impacted Defense counsel’s work schedule. Defense counsel will also be taking vacation time to
care for her children from December 21, 2020 through January 8, 2021. Plaintiff’s counsel
consents to this request and has requested the same extension to file a brief on Plaintiff’s
behalf. This is the first request for an extension to file motions for summary judgment.
We thank the Court for its courtesies and attention to this matter.


Respectfully submitted,


By:      /s/ Cheryl N. Alterman
      Cheryl N. Alterman, Esq.
                                                                               7KHUHTXHVWIRUDQH[WHQVLRQLVKHUHE\
      Direct Dial: (212) 435-3431
                                                                               *5$17('$Q\VXPPDU\MXGJPHQWPRWLRQV
cc: Jeffrey A. Rothman, Esq.                                                   DUHGXHE\)HEUXDU\2SSRVLWLRQVDUH
    (via ECF)                                                                  GXHRQHPRQWKWKHUHDIWHUDQGDQ\UHSOLHVDUH
                                                                               GXHWZRZHHNVDIWHUWKHRSSRVLWLRQVDUHILOHG
                                                                               6225'(5('



                                                                                                                                 12/8/2020



      4 World Trade Center l 150 Greenwich Street, 24 Floor l New York, NY 10007 l T: 212-435-3431 l F: 212-435-3834 l calterman@panynj.gov
